*1264Contrary to the defendant’s contention, his plea of guilty was knowingly, voluntarily, and intelligently entered (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Harris, 61 NY2d 9, 17 [1983]).
Moreover, the defendant was provided with effective assistance of counsel (see Strickland v Washington, 466 US 668 [1984]; People v Benevento, 91 NY2d 708, 712 [1998]). The defendant failed to demonstrate that he was deprived of the effective assistance of counsel by the attorney who represented him during the plea negotiation process (see People v Fernandez, 5 NY3d 813, 814 [2005]; People v Basagoitia, 55 AD3d 619, 620-621 [2008]; People v Goldberg, 33 AD3d 1018, 1019 [2006]). Rivera, J.P., Angiolillo, Eng and Sgroi, JJ., concur.